DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the springs and one or more support members of claims 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-21, 26, 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “and a first modular engine for actively cooling beverages,” is indefinite since the claim already recites “a beverage” previously in the claim and does not recite a plurality and therefore it is unclear what is being referenced.
	The recitation, “being coupled to the at least part of the outer facing surface of the first thermal conductor member” is indefinite for lacking proper antecedent basis for “at least part of the outer facing surface”.
	The recitation, “actively dispersing heat absorbed by the first thermal transfer device” is indefinite for reintroducing the previously recited heat inappropriately.
	In regard to claim 2, the recitation, “such that the first modular engine is free floating.” is indefinite since the language includes within its scope that the engine is merely mounted to the top frame is not supported elsewhere.  However, this is not 
	In regard to claim 3, the recitation, “one or more springs” is indefinite inasmuch as the recitation requires that the members must have any particular amount of elastic strain.  There is no absolute measure of elastic strain that delineates a member as a spring or not a spring and there is no way to determine the amount of elastic strain included and excluded by the recitation.
	In regard to claim 6, the recitation, “centering bumps that center the beverage container” is indefinite since there is no way to discern what the beverage container must be centered relative to.
	In regard to claim 9, the recitation, “heat” is unclear if this refers to a previous heat or a new heat.
	In regard to claim 19, the recitation, “upon sensed temperature and presence” lacks proper antecedent basis and should reference what has already been recited and not inappropriately reintroduce another temperature and presence.
	In regard to claim 20, the recitation, “at least a first via hole” is indefinite for reintroducing what has already been recited.
	In regard to claim 21, the recitation, “at least a first via hole and a second via hole” is indefinite for reintroducing what has already been recited.
	In regard to claim 26, the recitation, “the interior opening is adapted to receive the beverage container” is indefinite for being redundant to the recitations of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Liptak (US 10145592).
In regard to claim 1, Liptak teaches (see whole disclosure, including all variants) a modularized beverage holder (10) for actively cooling a beverage (column 4, line 37 - “cool” “beverage”) in a workpiece beverage container (column 1, line 31 - “can”), the beverage container (can) having a diameter (see figure 3), the modularized beverage holder (10) comprising: 
a sleeve shaped beverage container receiver (insulation around 40; column 4, line 48-50 “insulation”) having a unibody construction (interpreted as forming a single unit) comprising: 
an interior opening (opening in top) through which the beverage container (can) is received; 

a sidewall including (cylindrical portion) an interior surface (inner surface) and an exterior surface (outside surface), wherein the sidewall (cylindrical portion) is positioned between the interior opening (opening in top) and the bottom portion (insulation below 40), and wherein the sidewall (cylindrical portion) comprises an insulating material (column 4, line 48-50 - expanded foam insulation); and at least a first via hole (hole in insulation associated with hole 82) defined through the sidewall (cylindrical portion), and 
a first modular engine (see all identified structure below; hereafter 16 for simplicity) for actively cooling the beverage (in can), the first modular engine (16) being mounted to the sleeve shaped beverage container receiver (insulation around 40), and the first modular engine (16) comprising: a first thermal conductor member (84; column 7, line 64 - “thermal transfer body”) having an inner beverage container facing surface (inner surface of 84) and an outer facing surface (outer surface of 84), the first thermal conductor member (84) being disposed on the interior surface (inner surface of 40) of the sidewall of the sleeve shaped beverage container receiver (insulation around 40); and a first active temperature control system (see all identified structure below at least; hereafter 83 for simplicity) including: a first solid state cooling device (86; column 8, line 20-25) connectable to a power supply (column 8, line 20-21, 33 - source of cited electricity) and having a hot side (either of 86ab) and a cold side (other of 86ab), the cold side (other of 86ab) being coupled to at least part of the outer facing surface of the first thermal conductor member (84) through the-2-Application Serial No. 15/910,722 first via hole (hole in insulation 
	In regard to claim 2, see 112 rejection and note that Liptak teaches that the first modular engine is cantilevered from one or more support members (see bolts and connecting structure of housing) attached to the top frame (12, 60), such that the first modular engine is not mounted from below.  
	In regard to claim 3, Liptak teaches that the one or more support members (bolts and housing parts) are springs (as bolts and parts of housing are elastic relative to at least some materials).
	In regard to claims 4-5, Liptak teaches a centering and drainage member (49, 47; 145, 147) disposed at the bottom portion (insulation under 40); and a bottom via hole (hole in insulation) in the bottom portion, wherein the centering and drainage member further includes a drain part (49, 47; 145, 147) that extends through the bottom via hole (hole in insulation) thereby enabling draining waste from the sleeve shaped beverage container receiver (insulation around 40).  
	In regard to claim 15, Liptak teaches that the first solid state cooling device (86) includes a Peltier chip (column 8, line 20-25).

 	In regard to claim 17, Liptak teaches that the first solid state cooling device (86) changes to a solid state heating device in response to a change of an electrical polarity of electricity received from the power supply (column 8, line 40-45; note that the disclosed Peltier coolers are fully capable of heating in response to a change in the electrical polarity).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 15-17, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak (US 10145592) in view of Davis (US 5862669).

In regard to claims 2-5, 15-17, see the detailed evidence identified in the remarks about these claims above.
	In regard to claims 6, 26, Liptak teaches upwardly projecting centering bumps (48) that center (interpreted as positioned with at least some center) the beverage container (can) to maintain an air gap of predetermined size (see air gap associated with 81, 85; further, see in Fig. 3 - that the radius of 40 is larger than the radius of the can and that this results in another gap that includes air between at least part of the can and the inner side of 84) between an external surface of the beverage container (parts of the outside of the can) and the inner beverage-3-Application Serial No. 15/910,722 container facing surface (inner surface of 84) of the first thermal conductor member (84).  Liptak does not explicitly teach how large the beverage container is.  However official notice is taken that standard 550 mL aluminum cans are widespread and well known to be substantially 2.6 inches in diameter and therefore it would have been obvious to a person of ordinary skill in the art to size the receiver of Liptak so that a 2.6 inch diameter beverage container would .

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak (US 10145592) in view of Kobayashi (US 8919138).
	Liptak and Liptak teaches most of the claim limitations but does not explicitly teach that the sleeve beverage container is expandable by operation of the sidewall expanding as claimed in claims 7-8.  However, Kobayashi teaches (see whole document) a cooler (column 1, line 15-20) of a beverage container (101) that has an expandable sidewall (see 111, 610 and associated componentry) and whenever the sidewall expands to permit the beverage container to be cooled, an exterior surface of the beverage container (101) remains in contact with the interior surface of the sidewall (column 11, line 21-40). Therefore it would have been obvious to a person of ordinary skill in the art to modify the sleeve of Liptak to have the adjustable sidewall as taught by Kobayashi to permit thermal contact with the beverage containers of a variety of sizes and provide a receiver that permits easy setting (column 11, line 37) of the beverage container and secure thermal contact for cooling through conduction.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak (US 10145592) in view of Oh (US 2015/0158406).
	In regard to claim 9, Liptak and Liptak, as modified, teaches most of the claim limitations but does not explicitly teach a first thermal transfer device including at least a heat pipe that absorbs and releases heat by means of phase transition.  However, Oh 
 	In regard to claim 10, Liptak, as modified, teaches that the first thermal dispersion unit (88, 89) includes a radiator (88) and a fan (89).  Further note that the modification provides the heat pipe of Oh to be the first heat transfer device. 
 	In regard to claim 11, Liptak, as modified, teaches that the fan is multidirectional (column 8, line 54-55), thereby enabling the fan to blow air across the radiator (88) and to pull air from the radiator (88).  

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak (US 10145592) in view of Gilley (US 5398510).
	In regard to claim 12-13, Liptak and Liptak, as modified, teaches most of the claim limitations, but does not explicitly teach that the first thermal conductor member (84) is composed of at least some copper.  However, Gilley teaches it is well known to form a thermal conductor member (80) from copper (column 4, line 45-50) providing high thermal conductivity for heat transmission from a Peltier cooling device (52).  Further, it is an inherent physical property that copper is antibacterial.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the first .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak (US 10145592) in view of Schafer (US 7089749).
	Liptak and Liptak, as modified, teach most of the claim limitations, but presuming at the present that the receiver of Liptak does not have the claimed accordion hinge structure to allow the receiver to expand to various size beverage containers, it is noted that such structure is well known as taught by Schafer.  Schafer clearly teaches a thermoelectrically cooled (column 2, line 44) sleeve shaped beverage container receiver (18, 32) has an accordion hinge structure (32, 34 - column 4, line 20 - see reliefs and folds) that allows the sleeve shaped beverage container receiver (18, 32) to be expandable to adapt to various sizes of beverage containers (column 4, line 20-23 - “expand or contract”).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Liptak with the liner of Schafer for the purpose of permitting greater flexibility in accepting a beverage container. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak (US 10145592) in view of Webb (US 5072962).
	Liptak teaches most of the claim limitations, supposing that Liptak does not explicitly teach an electric connection that is waterproof as claimed, it is noted that Webb teaches a waterproof quick connect (column 4, line 1-10) providing an electrical connection from a power supply as is well known for appliances.  Therefore it would .  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak (US 10145592) in view of Waroux (US 2010/0132831).
	Liptak teaches most of the claim limitations, but does not explicitly teach that the receiver is formed for receiving the beverage container via side insertion.  However, Waroux clearly teaches a beverage container cooler (para. 42) that has a receiver (at least 140) that has an open space for receiving the beverage container (bottle) via side insertion (Fig. 10a).  This provides the benefit of viewing more of the beverage container while being cooled and is more favorable to use in some installations and orientations.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Liptak with a side inserting receiver for those installation situations where insertion vertically is less desirable and to provide a view of the beverage container during cooling.  

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak (US 10145592) in view of Jafa (US 10386117).
	In regard to claim 19, Liptak teaches most of the claim limitations, including a temperature sensor (column 8, line 67 - column 9, line 1-10 - “thermal sensor”) but does not explicitly teach a presence sensor, and a controller for turning the first solid state 
	In regard to claims 20-21, Liptak teach most of the claim limitations but does not explicitly teach providing a second modular engine and a third modular engines as claimed.  However, Jafa clearly teaches doubling a modular engine (see fig. 2) and it is clear that replicating the number of modular engines is a well known option that provides greater cooling capacity per beverage container cooled but also adds weight and capital cost.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Liptak with two or three modular engines as claimed for the purpose of increase the refrigeration capacity and to do so in situations where the extra size and cost is less economically important that the improved cooling performance.
Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive in view of the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
July 28, 2021